             Case 1:19-cv-02923-ABJ Document 1 Filed 09/30/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


SIERRA CLUB                                          )
2101 Webster St., Suite 1300                         )
Oakland, CA 94612                                    )
                                                     )
Plaintiff,                                           )
                                                     )      Civ. No. ___________
v.                                                   )
                                                     )
ANDREW WHEELER,                                      )
in his official capacity as Administrator,           )
U.S. Environmental Protection Agency,                )
1200 Pennsylvania Avenue, N.W.                       )
Washington, DC 20460,                                )
                                                     )
Defendant.                                           )


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF



                                    I.       INTRODUCTION

        1.      The Administrator of the United States Environmental Protection Agency

(“Administrator” or “ EPA”) has failed to perform his nondiscretionary duties under the Clean

Air Act to act within the time frame required by 42 U.S.C. § 7410(k)(1)(B), to issue findings of

failure by twelve states—Arkansas, Hawaii, Louisiana, Maine, Maryland, Mississippi, New

Mexico, Pennsylvania, Rhode Island, Utah, Vermont, and Virginia—to submit complete state

implementation plans (“SIPs”) which contain adequate provisions to address the interstate

transport of air pollution for the 2015 ozone national ambient air quality standards (“NAAQS” or

“standards”). See 42 U.S.C. § 7410(a)(2)(D)(i)(1).

        2.      Thus, Plaintiff Sierra Club brings this action against Defendant Andrew Wheeler,

in his official capacity as EPA Administrator, to compel EPA to perform these mandatory duties.
                                                1
             Case 1:19-cv-02923-ABJ Document 1 Filed 09/30/19 Page 2 of 8



                                      II.        JURISDICTION

        3.      This case is a Clean Air Act citizen suit. The Court has jurisdiction over this

action pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 42 U.S.C. § 7604(a)

(citizen suits for failure to perform a non-discretionary duty required by the Clean Air Act).

        4.      An actual controversy exists between the Parties. This case does not concern

federal taxes, is not a proceeding under 11 U.S.C. §§ 505 or 1146, and does not involve the

Tariff Act of 1930. Thus, this Court has authority to order the declaratory relief requested under

28 U.S.C. § 2201. If the Court orders declaratory relief, 28 U.S.C. § 2202 authorizes this Court

to issue injunctive relief.

                                            III.   NOTICE

        5.      On July 10, 2019, Plaintiff mailed to Defendant by certified mail, return receipt

requested, written notice of intent to sue regarding the violations alleged in this Complaint.

More than sixty days have passed since EPA received this “notice of intent to sue” letter. EPA

has not remedied the violations alleged in this Complaint. Therefore, a present and actual

controversy exists.

                                            IV.     VENUE

        6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(e)(1). A

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in the District

of Columbia. Defendant Administrator Wheeler is an officer of the United States, sued for acts

and omissions in his official capacity as Administrator of the EPA, and EPA has its principal

office in the District of Columbia.

                                            V.     PARTIES

        7.      Plaintiff SIERRA CLUB is the oldest and largest grassroots environmental


                                                    2
             Case 1:19-cv-02923-ABJ Document 1 Filed 09/30/19 Page 3 of 8



organization in the United States, with almost 800,000 members nationally, including over

108,000 members in the twelve states at issue in this present case. Sierra Club’s mission is to

explore, enjoy, and protect the wild places of the Earth; to practice and promote the responsible

use of the Earth's resources and ecosystems; to educate and enlist humanity to protect and restore

the quality of the natural and human environment; and to use all lawful means to carry out these

objectives. Sierra Club performs this mission through advocacy, litigation, and educational

outreach to its members and state chapters. Sierra Club and its members are greatly concerned

about the effects of air pollution on human health and the environment and have a long history of

involvement in activities related to air quality.

       8.       Sierra Club is a “person” within the meaning of 42 U.S.C. § 7602(e). As such,

Sierra Club may commence a civil action under 42 U.S.C. § 7604(a).

       9.       The Administrator’s failure to perform the mandatory duties described in this

Complaint has injured and continues to injure the health, recreational, environmental,

organizational, and procedural interests of Sierra Club and its members.

       10.      Sierra Club members live, work, recreate, travel and engage in other activities in

and downwind of the states listed in this complaint and will continue to do so on a regular basis.

Pollution in the affected areas threatens and damages, and will continue to threaten and damage,

the health and welfare of Plaintiff’s members. Pollution diminishes Plaintiff’s members’ ability

to work and engage in activities and to enjoy the aesthetic qualities and recreational opportunities

of the affected areas.

       11.      EPA’s failure to timely perform the mandatory duties described herein also

adversely affects Sierra Club, as well as its members, by depriving them of procedural protection

and opportunities, as well as information they are entitled to under the Clean Air Act. The


                                                    3
             Case 1:19-cv-02923-ABJ Document 1 Filed 09/30/19 Page 4 of 8



failure of EPA to perform the mandatory duties also creates uncertainty for Sierra Club’s

members as to whether they are exposed to unsafe air pollution.

       12.      Granting the relief requested in this lawsuit would redress Sierra Club and its

members’ injuries.

       13.      Defendant ANDREW WHEELER is the Administrator of the EPA. In that role

Administrator Wheeler has been charged by Congress with the duty to administer the Clean Air

Act, including the mandatory duties at issue in this case.

                                VI.     LEGAL BACKGROUND

       14.      Congress enacted the Clean Air Act to “speed up, expand, and intensify the war

against air pollution in the United States with a view to assuring that the air we breathe

throughout the Nation is wholesome once again.” H.R. Rep. No. 1146, 91st Cong., 2d Sess. 1,1,

1970 U.S. Code Cong. & Admin. News 5356, 5356. To promote wholesome air, the Clean Air

Act requires EPA to set national ambient air quality standards for certain pollutants, including

ozone, establishing maximum allowable concentrations in the air of these pollutants in order to

protect public health and welfare. 42 U.S.C. § 7409(b).

       15. Pursuant to section 110(a)(1) of the Clean Air Act, within three years of promulgation

of any new or revised NAAQS, states must submit to EPA infrastructure plans that provide for

“implementation, maintenance, and enforcement” of the standard and meet certain statutory

requirements of Clean Air Act section 110(a)(2). 42 U.S.C. § 7410(a)(1),(2). Included among

these applicable requirements is section 110(a)(2)(D)(i)(I)—the Clean Air Act’s “good neighbor”

provision, which requires SIPs to contain adequate provisions to address the interstate transport

of air pollution. 42 U.S.C. § 7410(a)(2)(D)(i)(I).

       16.      Within sixty days of receipt of a SIP or plan revision from a state, but no later


                                                  4
             Case 1:19-cv-02923-ABJ Document 1 Filed 09/30/19 Page 5 of 8



than six months after the date by which a state is required to submit a plan or revision, the Clean

Air Act imposes on the EPA Administrator a nondiscretionary duty to determine whether the

state submittal meets minimum criteria and is administratively complete. 42 U.S.C. §

7410(k)(1)(B). Where a state fails to submit a required SIP element, the minimum criteria will

not have been met, and the EPA Administrator must make a “finding of failure to submit”

determination stating so no later than six months after the missed submittal deadline. Id.

       17.      A finding of failure to submit a required plan then triggers the Administrator’s

nondiscretionary duty to promulgate a federal implementation plan (“FIP”) “at any time within 2

years after the Administrator finds that a State has failed to make a required submission,” unless,

prior to EPA promulgating a FIP, the state submits, and EPA approves, a SIP that meets all

applicable requirements. 42 U.S.C. 7410(c)(1).

       18. Where the Administrator has failed to perform his nondiscretionary duty to make a

finding of failure to submit within six months of a state’s missed SIP submittal deadline, 42

U.S.C. § 7410(k)(1)(B), the Clean Air Act authorizes any person to bring suit to compel the

Administrator to perform his duty. 42 U.S.C. § 7604(a)(2).

                                          VII.    FACTS

       19. On October 1, 2015, EPA promulgated a revised national ambient air quality standard

for ozone, providing for greater protection of public health and welfare. Final Rule, National

Ambient Air Quality Standards for Ozone, 80 Fed. Reg. 65,292 (Oct. 26, 2015).

       20. In accordance with the Clean Air Act, states were required to adopt and submit to

EPA by October 1, 2018, state-specific plans providing for implementation, maintenance, and

enforcement of the 2015 ozone standard. See 42 U.S.C. § 7410(a)(1). Among other statutory

elements of these infrastructure SIPs, Clean Air Act section 110(a)(2)(D)(i) requires these plans


                                                 5
           Case 1:19-cv-02923-ABJ Document 1 Filed 09/30/19 Page 6 of 8



to contain a “good neighbor” provision prohibiting any source or other type of emissions activity

within the state from emitting air pollutants in amounts that will significantly contribute to

nonattainment of the NAAQS in another state (prong 1) or that will interfere with maintenance

of the NAAQS in another state (prong 2). 42 U.S.C. §7410(a)(2)(D)(i)(I).

       21. The twelve states identified in Table 1, below, have failed to submit SIPs for the 2015

ozone standard addressing the “good neighbor” element of 42 U.S.C. §7410(a)(2)(D)(i)(I). EPA

Database, National Status of a 110(a)(2) Ozone (2015) SIP Infrastructure Requirement: Section

110(a)(2)(D)(i) - I Prong 1: Interstate transport - significant contribution,

https://www3.epa.gov/airquality/urbanair/sipstatus/reports/x110_a__2__ozone__2015_section_1

10_a__2__d__i__-_i_prong_1__interstate_transport_-_significant_contribution_inbystate.html.

     Table 1: Section 110(a)(2)(D)(i)(I): Interstate Transport for 110(a)(2) 2015 Ozone
                                      [as of 9/30/2019]
          State        Deadline       Submittal Date       EPA Completeness Action
     Arkansas        10/01/2018                          No
     Hawaii          10/01/2018                          No
     Louisiana       10/01/2018                          No
     Maine           10/01/2018                          No
     Maryland        10/01/2018                          No
     Mississippi     10/01/2018                          No
     New Mexico      10/01/2018                          No
     Pennsylvania    10/01/2018                          No
     Rhode Island    10/01/2018                          No
     Utah            10/01/2018                          No
     Vermont         10/01/2018                          No
     Virginia        10/01/2018                          No


       22. The EPA Administrator had a nondiscretionary duty to make findings of failure to

submit as to these twelve states within six months of the October 1, 2018 SIP submission

deadline—by April 1, 2019. See 42 U.S.C. § 7410(k)(1)(B).


                                                  6
             Case 1:19-cv-02923-ABJ Document 1 Filed 09/30/19 Page 7 of 8



       23.      As of the filing of this Complaint, the EPA Administrator has not issued findings

of failure to submit the requisite SIPs addressing Clean Air Act section 110(a)(2)(D)(i)(I) for the

twelve states listed above.

                                  VIII. CLAIM FOR RELIEF

       24.      Sierra Club incorporates the allegations in all preceding paragraphs of this

Complaint as if set forth in full herein.

       25.      Twelve states—Arkansas, Hawaii, Louisiana, Maine, Maryland, Mississippi, New

Mexico, Pennsylvania, Rhode Island, Utah, Vermont, and Virginia—have failed to submit

infrastructure SIPs for the 2015 ozone NAAQS that address the interstate transport requirements

of CAA section 110(a)(2)(D)(i)(I), 42 U.S.C. § 7410(a)(2)(D)(i)(I).

       26.      The deadline for states to submit to EPA complete SIPs that address the interstate

transport requirements of CAA section 110(a)(2)(D)(i)(I) with respect to the 2015 ozone

NAAQS was one year ago—October 1, 2018. See 42 U.S.C. § 7410(a)(1),(2).

       27.      The EPA Administrator had a nondiscretionary duty to, no later than April 1,

2019, take final action to find that these twelve states failed to submit SIPs to satisfy the

interstate transport requirements of Clean Air Act’s section 110(a)(2)(D)(i)(I) for the 2015 ozone

NAAQS. See 42 U.S.C. § 7410(k)(1)(B) (requiring that no later than six months after the date

by which a state is required to submit a SIP, the Administrator shall make a completeness

finding).

       28.      As of the filing of this Complaint, the EPA Administrator has not issued findings

of failure by these twelve states to submit SIPs to satisfy these Clean Air Act interstate transport

requirements for the 2015 ozone NAAQS. He is, therefore, in violation of his nondiscretionary

duties under 42 U.S.C. § 7410(k)(1)(B).


                                                  7
             Case 1:19-cv-02923-ABJ Document 1 Filed 09/30/19 Page 8 of 8



       29.      The Administrator has been in violation of these nondiscretionary duties for six

months, the violation is ongoing, and will continue unless remedied by this Court.

                                IX.      REQUEST FOR RELIEF

       WHEREFORE, Sierra Club respectfully requests that the Court:

A.     Declare that the Administrator is in violation of the Clean Air Act with regard to his

       failure to perform the mandatory duties listed above;

B.     Issue a mandatory injunction requiring the Administrator to perform his mandatory duties

       listed above by a date certain;

C.     Retain jurisdiction of this matter for purposes of enforcing the Court’s order;

D.     Grant Sierra Club its reasonable costs of litigation, including attorneys’ fees; and

E.     Grant such further relief as the Court deems just and proper.



                                              Respectfully submitted,


Dated: September 30, 2019                       /s/ Kathryn Amirpashaie
                                              Kathryn M. Amirpashaie
                                              DC Bar Id. No. 1001491
                                              Law Office of Kathryn M. Amirpashaie, PLC
                                              35934 Shrewsbury Ct
                                              Round Hill, VA 20141
                                              Tel: (703) 771-8394
                                              kmalawoffice@gmail.com


                                              Zachary M. Fabish
                                              DC Bar Id. No. 986127
                                              The Sierra Club
                                              50 F Street NW, Eighth Floor
                                              Washington, DC 20009
                                              Tel: (202) 675-7917
                                              zachary.fabish@sierraclub.org

                                              Counsel for Plaintiff Sierra Club

                                                 8
